Citation Nr: 0521195	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from January 1943 to January 
1946 and from May 1948 to February 1951.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a decision of August 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO 
denied service connection for bilateral hearing loss and 
tinnitus.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCCA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Prinicpi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

In this case, the veteran had active duty service with the 
Army from January 1943 to January 1946 and with the Air Force 
from May 1948 to February 1951.  The Board notes that the RO 
requested service medical records (SMRs) for both periods 
from the National Personnel Records Center.  The claims file 
contains only the SMRs for the January 1943 to January 1946 
active duty period.  No response was received regarding the 
SMRs for the May 1948 to February 1951 active duty service.  
The Board further notes that in the August 2003 rating 
decision, the RO does not list the veteran's active duty 
period of May 1948 to February 1951.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals  
Management Center for the following development:

The RO should request from the National 
Personnel Records Center, copies of the 
service medical records for the 
veteran's active duty period with the 
Air Force from May 1948 to February 
1951.  If a negative response is 
received, said response should be 
associated with the file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


